DETAILED ACTION
	This office action is in response to the preliminary amendment filed on 8/19/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 - 11, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first region" in the second to last line.  Claim 1 also recites the limitation “the second region” in the last line.  There is insufficient antecedent basis for these limitations in the claim.  It is believed Applicant intended to claim “the first section” and “the second section”.  Claims 6 - 11 depend on claim 1.
Claim 14 recites the limitation "the first region" in the second to last line.  Claim 14 also recites the limitation “the second region” in the last line.  There is insufficient antecedent basis 
Claim 23 recites the limitation "the first region" in the second to last line.  Claim 23 also recites the limitation “the second region” in the last line.  There is insufficient antecedent basis for these limitations in the claim.  It is believed Applicant intended to claim “the first section” and “the second section”. 

Allowable Subject Matter
Claims 12 - 13, 15 - 22, 24 - 29 are allowed.
Claims 1, 6 - 11, 14, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record neither anticipates nor renders obvious the subject matter of independent claims 1, 12, and 21.  The preliminary amendment made on 8/19/2019 appears to have been made to overcome the rejection of the written opinion of the PCT.  Claim 1 currently includes subject matter of the original claims 4 - 5, which includes the MOSFET structures of both first and second sections and (appears Applicant intended to include) that the occupancy of a contact area where the body region is in contact with the upper electrode in the first section is smaller than an occupancy of a contact area where the body region is in contact with the upper electrode in the second section.  Claim 12 includes subject matter of original claim 2 where an insulating protective film covers the upper electrode in the first section but not the second section, where the first section and second section have different forward voltage drops in their respective body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soeno (US 9,379,224) shows a first section 11a and a second section 11b, which have body diodes with different body contact sizes, which might include the claimed difference in forward voltage drop, however, the first section and second section of Soeno do not include the claimed MOSFET structure including the body diodes.  Tsuzuki et al. (US 2010/0156506) shows IGBT regions with differing body contact widths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813